[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action asking that a marriage be dissolved, all jurisdictional requirements for its maintenance have been met.
The parties intermarried in Milford on November 16, 1975. At that time the plaintiff was 41 years old and the defendant was 55. The plaintiff is a driver for a limousine service, while the defendant is a part-time cashier at Stop  Shop. Both had been married before. The first years of the marriage were fine. Then there came a lack of communication and arguments about many things. Sex apparently was a problem, and it is evident that in the last few years of the marriage the plaintiff had a girl friend. On November 11, 1989 the plaintiff moved out and brought this action.
The marriage has broken down irretrievably with no hope of reconciliation. It is dissolved. The court finds that the plaintiff was more at fault for the breakdown than the defendant.
The parties own jointly a dwelling house at 7 Southworth Street in Milford. That property shall be put up for sale and sold as soon as reasonably possible. The net proceeds of the sale shall be divided 60% to the defendant and 40% to the plaintiff. CT Page 5207
The defendant is awarded alimony in the amount of $100 a week for 7 years.
The 1978 Buick automobile shall belong to the defendant and the plaintiff shall execute any papers necessary to transfer title of it to the defendant solely.
The 1986 Ford truck shall belong to the plaintiff and the defendant shall execute any papers necessary to transfer title of it to the plaintiff solely.
The defendant may resume her maiden name of Ella Elizabeth Zientek.
Each party shall pay the fees of their own counsel.
From his 40% of the net proceeds of the sale of the house the plaintiff shall reimburse the defendant the amount withdrawn by the plaintiff from the equity loan on the house used toward the payment for the truck.
THOMAS J. O'SULLIVAN TRIAL REFEREE